REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	  The closest prior arts on record fail to teach “while the legacy Wi-Fi connection is established: receive a request related to file sharing between the electronic device and an external device using a Wi-Fi peer-to-peer (P2P) connection, in response to the receiving, set a Group Owner (GO) right of the Wi-Fi P2P connection based on an autonomous GO mode, identify a channel being used for the legacy Wi-Fri- connection, receive a message for establishing the Wi-Fi P2P connection from the external device through the identified channel which is determined as being used for the Wi-Fi P2P connection based on the GO right,” in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1, 8 and 15.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466